UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6321


RODNEY EDWARD WALL,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; JOHN OWENS,

                Respondents – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:10-cv-03205-CMC)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Edward Wall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney Wall, a federal prisoner, appeals the district

court’s   order   accepting   the   recommendation   of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2010) petition.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Wall v. United States, No. 2:10-cv-

03205-CMC (D.S.C. Feb. 22, 2011).          We also deny Wall’s motion to

place his appeal in abeyance.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     2